Citation Nr: 1802672	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for acid reflux.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held in February 2016 before a Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.  In October 2017, the Veteran was advised that the VLJ who conducted the February 2016 hearing was no longer employed by the Board.  He was afforded an opportunity to testify at another hearing.  The Veteran indicated he did not want another hearing.  

In February 2017, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The evidence is not sufficient to show the Veteran's hypertension had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

2.  The evidence is not sufficient to show the Veteran's sleep apnea had its onset in service or is otherwise related to service.

3.  The evidence is not sufficient to show the Veteran's acid reflux had its onset in service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for entitlement to service connection for acid reflux have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  Irritable bowel syndrome is a qualifying chronic disability for purposes of 38 U.S.C.A. 
§ 1117.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.

The Veteran asserts that his hypertension, sleep apnea, and acid reflux disabilities had their onset in service.  See February 2016 Hearing Transcript.  As the medical evidence shows the Veteran has current diagnoses of hypertension, sleep apnea, acid reflux disorder, the issue that remains disputed is whether these disabilities are related to service.  See May 2017 VA Examination Report.  

Hypertension

The Veteran's service treatment records are silent for complaints of or treatment for hypertension.  However, several elevated blood pressure readings were noted during his period of active service from 1985 to 2005 including as follows:  142/100 in February 1985, 130/90 in May 1985, 110/96 in July 1987, 130/90 in September 1989, 120/90 in February 1992, 148/96 in November 1996, 144/94 in February 1999, 132/90 in April 1999, and 149/97 in April 2002.  On retirement examination in November 2004, the Veteran denied a history of high or low blood pressure.  At that time his blood pressure reading was 130/83.  

Private treatment records show an elevated blood pressure and diagnosis of hypertension in April 2009.  Notably, private treatment records show normal blood pressure readings in April 2008 and September 2008.  

The Veteran was afforded a VA examination in May 2017.  The examiner concluded that it is less likely than not that the Veteran's hypertension was related to service.  The examiner reasoned that the Veteran's service treatment records show isolated transient elevations of blood pressure intermittently over several years starting in 1985 without a diagnosis of hypertension.  The service records also document normal blood pressure readings over the time frame from June 1984 to July 2005.  The isolated, transient elevations in blood pressure do not meet the diagnostic criteria for diagnosis of hypertension.  In addition, the Veteran's service treatment records do not show sustained elevations in blood pressure requiring treatment or intervention.  The Veteran's November 2004 retirement examination showed a normal blood pressure reading and on the report of medical history, the Veteran denied high or low blood pressure.  

The examiner further stated, "If the Veteran had hypertension which correlated with elevated blood pressure readings noted starting in 1985 (142/100 noted in February 1985) and noted subsequently intermittently throughout the service, he would have required treatment earlier and would not have had normal blood pressure readings intermittently throughout service and at separation.  The post service records from June 2006 also noted normal blood pressure.  The post service records document diagnosis and treatment of hypertension starting in 2007, which is a couple of years after his active duty."

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for the opinion, and the opinion was based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the Veteran's statements that his current hypertension is related to his elevated blood pressure in service.  However, the etiology of the Veteran's hypertension requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The only other evidence in support of the Veteran's hypertension claim is a letter dated in February 2016 from Dr. P. stating that the Veteran has been followed in his office for hypertension as well as other diagnoses since 2007.  Dr. P. stated, "From a medical perspective with his previous years in the Army from age 17 to age 37 we feel that some of his complications are directly attributable to his exposure and combat duties."

Dr. P.'s opinion does not specify, from among several diagnoses mentioned in his letter, which "complications" he attributes to the Veteran's service and whether one of them is hypertension.  Moreover, he provided no rationale or explanation for his opinion that "some of [the Veteran's] complications" are due to service.  Thus, it is afforded less probative value than the VA examiner's opinion.  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show the Veteran's hypertension manifested to a compensable degree within one year of separation.  The Veteran's treatment records do not show a diagnosis of hypertension prior to 2007 - almost two years after separation.  Furthermore, the evidence does not show that the Veteran's hypertension manifested with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101.  Thus, service connection on a presumptive basis is not warranted.    

Sleep Apnea & Acid Reflux

The Veteran's service treatment records are silent for complaints of and treatment for sleep apnea.  The Veteran asserted that he initially became symptomatic for sleep apnea in service and was diagnosed with sleep apnea in 2006.  He testified that he began snoring during active duty.  In addition, the Veteran submitted a witness statement from his spouse, who indicated having been married to the Veteran during service and stated that she had personal knowledge that the Veteran snored and gasped for breath in his sleep during service.  

The Veteran asserts that his gastroesophageal reflux disease (GERD) had its onset in service and is related to his Gulf War service.  The Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317. See 38 C.F.R. § 3.317(e)(1).  He also reported that he had symptoms of acid reflux, such as chest pain, in service.  Service treatment records are also silent for a diagnosis of acid reflux, but an April 1999 service treatment note shows the Veteran complained of chest pain.  The medical treatment provider suspected costochondritis and seasonal allergies.    

Private treatment records since 2008 noted a diagnosis of acid reflux and a May 2009 sleep study revealed severe obstructive sleep apnea.  A September 2008 private treatment note indicates that the Veteran complained of epigastric radiation or burning in the chest beginning 3 years prior.  

In a statement in February 2016, Dr. W.P., the Veteran's treatment physician since 2007, noted diagnoses of GERD and a sleep disorder, which he attributed to the Veteran's combat duties.  The statement by Dr. W.P. was not accompanied by an adequate rationale and, therefore, is an insufficient reason or basis to grant the Veteran's claims.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was afforded a VA examination in June 2017.  Regarding acid reflux, the examiner opined that the disability did not have its onset in service.  The examiner reasoned that the service records are silent for gastrointestinal symptoms, and chronic diagnosis of evaluation for chronic gastrointestinal symptoms.  The Veteran also denied gastrointestinal symptoms on his separation examination.  Post service records document a diagnosis of GERD a few years after service.  

Similarly, the examiner concluded that it was less likely than not that the Veteran's sleep apnea was related to service.  The examiner considered the statements from the Veteran and his wife.  He noted that the reported symptoms do not provide a conclusive diagnosis of sleep apnea.  In addition the Veteran denied trouble sleeping on his 2004 separation examination.  The diagnosis of sleep apnea was not established until 2009.  

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the Veteran's assertions that his GERD and sleep apnea had their onset in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's current GERD is related to chest pains in service or whether the Veteran's sleep apnea is related to snoring in service requires medical expertise to determine.  Thus, the Board finds the VA medical opinions more probative than the Veteran's statements. 

The Board has also considered the Veteran's assertion that his GERD is a "Gulf War" symptom.  See January 2010 Statement in Support of Claim.  The Board finds that presumptive service connection based on his Gulf War service is not warranted because the Veteran is diagnosed with a clinically known disease, GERD, and the medical evidence does not otherwise persuasively show that his GERD is related to an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317.   

In sum, the evidence is not sufficient to show that the Veteran's sleep apnea and GERD had their onset in service or are otherwise related to service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for acid reflux is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


